
	
		II
		111th CONGRESS
		1st Session
		S. 1786
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain ski
		  boots, cross country ski footwear, and snowboard boots.
	
	
		1.Certain ski boots, cross
			 country ski footwear, and snowboard boots
			(a)In
			 generalHeading 9902.64.04 of the Harmonized Tariff Schedule of
			 the United States (relating to certain ski boots, cross country ski footwear,
			 and snowboard boots) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
